Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 1 of 12

AFFIDAVIT OF SPECIAL AGENT PETER MILLIGAN
IN SUPPORT OF AN APPLICATION FOR A COMPLAINT
CHARGING MOUAD NESSASSI ET AL.
I, Peter Milligan, state:
INTRODUCTION

l. I have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”) since 2009. I arn an “investigative or law enforcement officer of the United
States” within the meaning of Title 18, United States Code, Section 2510(7). lam currently
assigned to the Boston Group VI Field Of`fice. AS an ATF Special Agent, my duties include the
investigation of violations of laws related to firearms trafficking, firearm possession by
prohibited persons, and the use of firearms in drug trafficking crimes. I am a graduate of the
ATF National Academy and of the F ederal Law Enforcement Training Center.

2. Thjs affidavit is based on an ongoing, multi-agency investigation in to the
criminal activities of a criminal organization known as “Primeiro Comando da Massachusetts” or
“PCM,” as Well as related criminal associates The agencies involved in the investigation
include: the ATF; the Department of Homeland Security, Homeland Security Investigations; the
Massachusetts State Police; the Malden Police Department; the Chelsea Police Department; the
Somerville Police Department; the Middlesex Sherist Of`fice; the Lowell Police Department;
the Weymouth Police Department; and the Marlborough Police Department.

3. This affidavit is being submitted in support of a criminal complaint against
Fernando DeOliveira (“DEOLIVEIRA”), Mouad Nessassi (“NES SASSI”), Fadwa Chimal
(“CHIMAL”) and Jennifer Romero (“ROMERO”) for: alien in possession of a firearm in
violation of 18 U.S.C. § 922(g)(5) (DEOLIVEIRA); engaging in the business of dealing in

firearms Without a license in violation of 18 U.S.C. § 922(a)(1)(A) (DEOLIVEIRA, NESSASSI,

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 2 of 12

CHIMAL, and ROMERO); distribution of 28 grams of more of cocaine base in violation of 21
U.S.C. §§ 841(a)(l) and 84l(b)(l)(B) (NESSASSI and ROMERO); and possession of an
unregistered firearm (sawed-off shotgun) in violation of 26 U.S.C. § 5861(d) (NESSASSI).

4. The facts in this affidavit come from my review of records and/or reports, my
training and experience, and information obtained from other agents, officers and Witnesses. This
affidavit is only intended to establish that there is probable cause for the requested complaint and
does not set forth all of the facts in regard to this ongoing investigation

PROBABLE CAUSE

5. F ederal and local investigators have been involved in the investigation of PCM
for approximately seven months. The PCM investigation arose out of an investigation of illegal
firearms trafficking in communities North of Boston. The initial stages of the investigation
involved the use of two Cooperating Witnesses (hereinafter referred to as “CW-l”l and “CW-
2”2) to purchase illegal firearms from individuals These gun buys led to the identification of

PCM because its members/associates were actively involved in illegally selling firearms. As

 

' CW-l has requested that his/her identity not be revealed for fear of reprisal or harm to his/her
physical safety. I am aware of CW-l ’s identity and have met with CW-l personally CW-l has
provided accurate, truthful, and reliable information to law enforcement, including the ATF and
Homeland Security Investigations (“HSI”) in the past and continues to do so to the present. CW-
l has a minor criminal history and no convictions CW-l is receiving money from the
government and has been promised protection against retaliation, including possible relocation,
upon disclosure of CW-l ’s cooperation with law enforcement CW-l is also seeking
immigration assistance to remain in the United States.

2 CW-2 has requested that his/her identity not be revealed for fear of reprisal or harm to his/her
physical safety. I am aware of CW-2’s identity and have met with CW-2 personally. CW-2 has
provided accurate, truthful, and reliable information to law enforcement, including the ATF and
HSI, in the past and continues to do so to the present. CW-2 has no criminal history. CW-Z is
receiving money from the government and has been promised protection against retaliation,
including possible relocation, upon disclosure of CW-2’s cooperation with law enforcement.
CW-2 is also seeking immigration assistance to remain in the United States.

2

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 3 of 12

discussed below, one of the PCM members/associates identified pursuant to the investigation is
DEOLIVEIRA, Who worked with other PCM gang members/associates to illegally sell firearms.

November 30, 2018 - Gun Deal

6. On November 29 and November 30, 2018, CW-l had multiple communications
with Rodrigo TEVARES regarding the purchase of a .32 caliber pistol. TEVARES engaged in
other firearms sales involving admitted PCM members/associates CW-l and TEVARES agreed
to do the deal on November 30 in Malden, MA. CW-l and CW-2 were involved in the deal on
November 30. Prior to the controlled purchase, ATF agents met With and searched the CWs for
contraband with negative results. Agents equipped the CWs with a vehicle containing a
recording device Which recorded in both audio and video; the device Worked properly.
Surveillance personnel Were assigned to the area of the Stop and Shop parking lot in Malden.
The CWs were under constant surveillance by agents/officers during the operation. Prior to the
actual deal, DEOLIVEIRA contacted CW-l and confirmed that he would deliver the handgun for
TEVARES. DEOLIVEIRA arrived in a black Mercedes. The CWs recognized DEOLIVEIRA
as being part of a prior gun sale involving TEVARES on November 6 - DEOLIVEIRA acted as
a look-out during the November 6 deal With TEVARES. DEOLIVEIRA got into the undercover
vehicle and provided CW-2 with a pistol, extra magazines and a box of ammunition During the
deal, DEOLIVEIRA noted that he Was delivering the gun for “Rodrigo” - i.e., TEVARES. The
CWs left the area, and Were kept under surveillance as they proceeded to a prearranged meeting
site. At the meeting site, the CWs provided agents With a Kel-Tec, P-32, .32 caliber pistol (With
an obliterated serial number), three magazines, 43 rounds of ammunition, and a black leather

holster. Based on a review of the seized firearm by ATF, it Was manufactured outside of

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 4 of 12

Massachusetts and, thus, traveled in interstate or foreign commerce. ln addition, pursuant to a
review of records of the Department of Homeland Security, DEOLIVEIRA is presently in the
United States illegally and, therefore, prohibited from possessing a firearm and ammunition

December 20, 2018 - Gun Deal

7. On December 19, 2018, CW-l arranged to purchase three 9mm pistols from
DEOLIVEIRA. DEOLIVEIRA sent text pictures of` two Smith & Wesson 9mm pistols and a
HiPoint 9mm pistol to CW~l. They agreed to meet at 7 p.m. at the Stop and Shop parking lot in
Malden. DEOLIVEIRA told CW-l that his source of supply for firearms was a woman The
deal did not go forward on December 19.

8. On December 20, CW-l and CW-2 purchased a handgun through DEOLIVEIRA.
Prior to the deal, CW-l had numerous communications with DEOLIVEIRA. DEOLIVEIRA
eventually provided CHIMAL with a cell phone number for CW-l. CHIMAL called CW-l and
a meeting was arranged at 31 Chatham Road, Everett, MA, to do a gun deal. CW-l and CW-2
Were involved in the deal. Prior to the controlled buy, ATF agents met with and searched the
CWs for contraband with negative results. Agents equipped the CWs with a vehicle containing a
recording device Which recorded in both audio and video; the device worked properly and
recorded the transaction. The CWs Were also given sufficient currency to conduct the firearms
deal. Surveillance personnel Were assigned to the area of 31 Chatham Road. The CWs Were
under constant surveillance by agents/officers during the operation

9. The CWs observed a black Mercedes arrive at the site.3 DEOLIVEIRA and

CHIMAL Were in the Mercedes. DEOLIVEIRA got into the undercover vehicle, while

 

3 Surveillance identified a black 2011 Mercedes Benz sedan, registered to FF Plastering Inc., 206

4

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 5 of 12

CHIMAL stood at the driver’s window of the undercover vehicle. Surveillance officers drove
past the undercover vehicle during the deal and observed CHIMAL standing at the driver’s side
window. Per the CWs, CHIMAL gave CW-2 a small bag of what appeared to be powder
cocaine as a “gift.” CHIMAL told the CWs that she could sell them five new handguns a week,
and that the guns were “all clean” [not previously used in shootings] and “new.” CHIMAL also
stated that her brother (identified as NESSASSI) and his girlfriend (ROMERO) were bringing
the guns for the deal.

10. NESSASSI arrived and made contact with the CWs - NESSASSI was identified
as “Mo.” NESSASSI got into the back seat of the undercover vehicle along with CHIMAL.
NESSAS SI told the CWs that they had sold two of the pistols earlier in the day and only had one
left They then discussed a deal involving the single pistol. During the conversation, NESSASSI
discussed that he had been in trouble With the law before and was very careful.4

11. The CWs thereafter met with both ROMERO and NES SASSI in the undercover
vehicle.5 ROMERO stated that she had concerns about doing the deal in Everett. She also
showed the CWs a pink pistol that she was carrying for protection All parties thereafter agreed
to do the gun deal at a parking lot in Malden. The deal was moved to the Stop and Shop parking
lot in Malden Surveillance observed the undercover vehicle arrive at the parking lot and also
the gray Jeep, white Chevrolet, and black Mercedes an'ive. CHIMAL, NESSASSI, and

DEOLIVEIRA got into the undercover vehicle and a discussion ensued as to the transfer of the

 

Stackpole Street, Apt. 1, Lowell

4 NES SASSI was previously investigated by the ATF in 2015 as NESSASSI illegally sold an
ATF cooperating witness a handgun in Chelsea, MA - the firearms deal was facilitated by a
member of the 18th Street gang, a violent, multi-national criminal organization

5 Surveillance had seen a gray 2006 Jeep Liberty, registered to an individual in Derry, New
Hampshire, and a white 2013 Chevrolet Impala, registered to Jennifer Gissel Romero.

5

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 6 of 12

handgun Based on the discussion, CW-l, NESSASSI, and DEOLIVEIRA exited the undercover
vehicle and CHIMAL stayed in the vehicle. ROMERO then got into the undercover vehicle
along with NESSASSI. ROMERO asked CW-2 if CW-2 was law enforcement and CW-2 stated
that CW-Z was not. ROMERO then handed CW-2 a black plastic bag which contained a 9mm
pistol - CW-2 observed that ROMERO was wearing rubber gloves when she did so. She also
provided ammunition for the firearm which was inside a single rubber glove. CW-2 paid
ROMERO for the firearm and ammunition ROMERO told CW-2 that she had an “AR” for sale
- referring to a type of assault rifie. CW-2 and ROMERO agreed to do business in the future.

At the end of the deal, NES SASSI told CW-2 that if “anything goes wrong,” he would go after
CW-2. CW-2 ignored the threat.

12. The CWs thereafter drove to a prearranged meeting site. They were under
surveillance from the lot in Malden to the meeting site. At the meeting site, the CWs provided
agents with a HiPoint, C9, 9mm pistol (serial number P100481105), and sixteen rounds of
ammunition They also provided the agents with a small baggie of what appeared to be powder
cocaine.

13. Following the above deal, CW-Z had numerous communications with CHIMAL
in which they discussed CHIMAL providing CW-2 with firearms In April, ROMERO and
CHIMAL separately sent CW-2 the same text photo of what appeared to be a HiPoint, Model
995, 9mm, carbine rifle. CW-2 attempted to purchase the carbine from ROMERO on April 6,
but they Were unable to consummate the deal. Later in the week, CHIMAL sent the same text
picture to CW-2 attempting to sell the carbine for $100 less than the price ROMERO had quoted

CW-Z.

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 7 of 12

Janual_'y 30a 2019 - Gun Deal

14. On January 30, 2019, CW-l and CW-2 made a controlled purchase of a handgun
and ammunition from NESSASSI in the parking lot of the Stop and Shop in Malden. After
following the procedures described above, agents surveilled the CWs to the parking lot in
Malden NESSASSI and an unidentified female arrived in a blue Nissan sedan (registered to an
individual at 200 Brookline Avenue, Apt. 503, Boston, MA). CW-2 purchased the handgun and
ammunition from NESSASSI. At the meeting site, the CWs provided agents with a Taurus, PT-
111 Millennium G2, 9mm pistol (serial number TKR64817) and twenty-four rounds of
ammunition

Februarv 7,2019 - ng Deal

15. On February 7, 2019, CW-l and CW-2 purchased a 9mm pistol with an extended
magazine from NESSASSI in Chelsea. Prior to the deal, NESSASSI and CW-2 engaged in
several communications concerning the sale, and agreed to meet at a Home Depot parking lot in
Chelsea.

16. Prior to the controlled purchase, ATF agents met with and searched the CWs for
contraband with negative results. Agents equipped the CWs with a vehicle containing a
recording device which recorded in both audio and video; the device malfunctioned and did not
record the deal. Surveillance personnel were assigned to the area of the Home Depot parking lot
in Chelsea. The CWs were under constant surveillance by agents/officers during the operation
NESSAS SI arrived in a black vehicle. Prior to the deal, the black vehicle engaged in actions
consistent with counter-surveillance to identify and/or foil possible law enforcement

surveillance NESSASSI got into the undercover vehicle and provided CW-2 with a pistol and

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 8 of 12

extended magazine CW-Z paid NESSASSI for the handgun CW-2 and NESSAS SI discussed
NESSASSI selling CW-2 an assault rifle. CW-Z also asked NES SASSI about obtaining crack
cocaine (cocaine base) from NESSASSI. NESSASSI stated that he could “go and get” crack
cocaine “right now.” They agreed to do a deal later. NESSASSI did provide CW-l with a small
baggie of what appeared to be powder cocaine as a gift. The CWs left the area, and were kept
under surveillance as they proceeded to a prearranged meeting site. At the meeting site, the CWs
provided agents with a Glock, model 19, 9mm pistol (serial number MDP964), a 31-round
extended magazine for the gun, and 29 rounds of ammunition in the magazine Based on a
review of records, the firearm was reported stolen in Florida in 2015. The CWs also provided
agents With a small plastic baggie With a White powdery substance consistent with powder
cocaine

Februa§}; 15,t 2019 - Gun and Cocaine Base Deal

17. On February 15, 2019, CW-l and CW-2 purchased a 9mm pistol and over 29
grams of cocaine base from NES SASSI in Chelsea. Prior to the deal, NESSASSI and CW-2
engaged in several communications concerning the sale, and agreed to meet at a Home Depot
parking lot in Chelsea.

18. Prior to the controlled purchase ATF agents met with and searched the CWs for
contraband with negative results. Agents equipped the CWs With a vehicle containing a
recording device which recorded'in both audio and video; the device worked and recorded the
deal. Surveillance personnel were assigned to the area of the Home Depot parking lot in
Chelsea. The CWs were under constant surveillance by agents/officers during the operation

Surveillance saw a greenish/blue Nissan Sentra, registered to an individual at 200 Brookline

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 9 of 12

Avenue, Apt. 503, Boston. NESSAS SI then got into the undercover vehicle and provided CW-2
with a pistol and a plastic baggie with a substance consistent with crack cocaine CW-2 paid
NESSASSI for the handgun and the drugs. The CWs left the area, and were kept under
surveillance as they proceeded to a prearranged meeting site. At the meeting site, the CWs
provided agents with a Glock, model 19 (Gen 5), 9mm pistol (serial number BGPZ187), loaded
with seven rounds of ammunition, and a baggie with a rock-like substance consistent with
cocaine base The drugs were sent to a government laboratory for analysis which resulted in the
determination that there were over 29 grams of cocaine base in the baggie sold by NESSAS SI.

April 2, 2019 - Meeti_ng With Romero Regarding Obtaining More Guns

19. On April 2, 2019, ROMERO (who was the source of supply for the December 20
firearm deal) met with CW-2 to discuss selling CW-2 additional flrearms. The two met in a
parking lot in Revere. Prior to going to the deal, CW-2 was equipped with a recording device
which worked properly and recorded the meeting with ROMERO. Surveillance officers Were
able to identify a vehicle registered to ROMERO at the meeting site. ROMERO informed CW-2
that she had a source of supply for both firearms and cocaine She further stated that she could
get CW-2 “clean” handguns with “no bodies on them” - meaning that they had not been
previously used in shootings. CW-2 and ROMERO thereafter discussed a 9mm pistol and AR-15
assault rifle that she could sell to CW-2. CW-Z and ROMERO negotiated a price for the two
guns.

April 9, 2019 - Gun Deal

20. On April 9, 2019, CW-l and CW-2 made a controlled purchase of a sawed-off

Shotgun and a pistol from NESSASSI in Malden CW-Z received electronic communications

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 10 of 12

fi'om NES SASSI on April 9 in which NESSASSI offered to sell CW-2 the sawed-off shotgun and
pistol. NES SASSI and CW-2 agreed to a price for the firearms and to meet at the Stop and Shop
parking lot in Malden to do the deal that evening. Prior to the controlled purchase ATF agents
met with and searched the CWs for contraband With negative results. Agents equipped the CWs
with a vehicle containing a recording device which recorded in both audio and video; the device
worked properly and recorded the transaction with NES SAS SI. Surveillance personnel were
assigned to the area of the Stop and Shop parking lot in Malden The CWs were under constant
surveillance by agents/officers during the operation Surveillance personnel observed NESSASSI
arrive in a silver Mercedes sedan registered to an individual in Methuen. Surveillance observed
NESSASSI make multiple trips between the Mercedes and the undercover vehicle Per CW-Z,
NES SASSI initially brought the handgun into the undercover vehicle and then brought the sawed-
off shotgun into the vehicle NESSASSI asked for payment before he made a third trip for
ammunition During the buy, NESSASSI told CW-2 that NESSASSI could obtain a .40 caliber
pistol from a source in Chelsea, and was prepared to sell it to CW-2. The CWs left the area, and
were kept under surveillance as they proceeded to a prearranged meeting site At the meeting site,
the CWs provided agents with (1) a Mossberg, model 6OOAT, 12 gauge, sawed-off shotgun (with
a barrel length of approximately 15 1/2 inches) (serial number H624624), and fourteen rounds of
12 gauge ammunition and (2) a HiPoint, JCP, .40 caliber pistol (serial number #X7149230), and
seven rounds of .40 caliber ammunition

ADril 13, 2019 - Gun and Cocaine Base Deal

21. On April 13, 2019, CW-l and CW-Z purchased a .357 caliber revolver and

approximately 62 grams of cocaine base from ROMERO in Chelsea. Prior to the deal,

10

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 11 of 12

ROMERO and CW-2 engaged in several communications concerning the sale, and agreed to
meet at the Market Basket parking lot in Chelsea.

22. Prior to the controlled purchase ATF agents met with and searched the CWs for
contraband with negative results. Agents equipped the CWs with a vehicle containing a
recording device which recorded in both audio and video; the device worked and recorded the
deal. Surveillance personnel were assigned to the area of the parking lot in Chelsea. The CWs
were under constant surveillance by agents/officers during the operation Surveillance officers
Were able to identify a vehicle registered to ROMERO at the meeting site ROMERO got into
the undercover vehicle and provided CW-2 with a revolver and a plastic baggie with a substance
consistent with crack cocaine (cocaine base). CW-2 paid ROMERO for the handgun and the
drugs. The CWs left the area, and were kept under surveillance as they proceeded to a '
prearranged meeting site At the meeting site, the CWs provided agents with a Smith & Wesson,
model 686-3, .357 revolver (serial number BEW3582), seven rounds of ammunition and two
baggies containing approximately 62 grams of a rock-like substance consistent with cocaine

base

11

Case 1:19-mj-06291-I\/|PK Document 4-1 Filed 04/24/19 Page 12 of 12

CONCLUSION
23. Based on the information described above l have probable cause to believe that
the defendants as identified above have committed federal crimes as identified above In light of
the defendants’ association With firearms and involvement in drug dealing, l further request that
agents/officers be allowed to execute any arrest or Search warrants without knocking and
announcing as such actions Would potentially place executing agents/officers in danger.

Sworn to under the pains and penalties of perjury,

PETER NA_LL:;I§§A§

Special Agent
Bureau of Alcohol, Tobacco, Firearms and
Explosives

Subscribed and sworn to before me on Lf/ 3 cf /, ij

79

61

,_{g MM
HONORA[BLE M. PAGE KELLE
United States Magistrate Judge

12

